Title: From Thomas Jefferson to Lewis Harvie, 5 March 1807
From: Jefferson, Thomas
To: Harvie, Lewis


                        
                            Dear Sir
                            
                            Washington Mar. 5. 07.
                        
                        Your favor of Feb. 24. was recieved in due time, and I have consulted mr Smith on the subject of your
                            passage to Europe with your brother, with which he says you can be accomodated. on this subject I expect he has written to
                            you. I should certainly have been happy to have been able to answer another part of your enquiry with equal satisfaction,
                            but you know the narrow circle within which our foreign appointments are circumscribed. we have not a single one which
                            gives emolument but the three legations of Paris London & Madrid, all of which are full. nor is there ground for a
                            temporary agency to or in any part of Europe. not knowing with certainty to what ports you will go I think the best thing
                            I can do for you will be to give you an open letter of recommendation to our Consuls generally, which being shewn to any
                            of them, in whatever port you may be, will ensure to you their good offices. as you go into the Mediterranean, I take for
                            granted you will go to Leghorn, Florence, Rome. I will give you a letter to mr Mazzei at Pisa, whom you will find a
                            sensible, zealous & useful friend, & who can introduce you satisfactorily at those places. I will send you another for
                            mr Cathalan our Consul at Marseilles, because I am sure you will find that place the most agreeable residence in Europe,
                            and mr Cathalan being a friend of mine of 20. years standing will render you every possible service. the loss you have
                            sustained has filled me with sincere regret. a worthier man never lived. an intimacy of more than half a century
                            authorises me to say that. I sincerely regret also your own indisposition. but your age secures your recovery. I never yet
                            have seen an instance of one of your age falling under chronic disease which was not pulmonary.—you shall recieve the
                            letters I promise as soon as I can possibly take time to write them. in the mean time God bless you & give you
                            better health.
                        
                            Th: Jefferson
                            
                        
                    